IN THE SUPREME COURT OF THE STATE OF DELAWARE


VAT MASTER CORP. and VAT                    §
MASTER LIMITED PARTNERSHIP,                 §
                                            §          No. 200, 2021
       Defendants Below,                    §
       Appellants,                          §          Court Below – Court of Chancery
                                            §          of the State of Delaware
        v.                                  §
                                            §
 NB ALTERNATIVES ADVISERS                             C.A. No. 2020-0930-SG
                                            §
 LLC (as successor-in-interest to
                                            §
 Almanac Realty Investors, LLC),
                                            §
 ALMANAC REALTY SECURITIES
                                            §
 V, LP, TW-ARS CORP., MATTHEW
                                            §
 KAPLAN, MOREEN MCGURK, as
                                            §
 executor of the estate of John
                                            §
 McGurk, JUSTIN HAKIMIAN, and
                                            §
 RANDALL GUENTHER,
                                            §
                                            §
       Plaintiffs Below,
                                            §
       Appellees.
                                            §

                           Submitted: December 1, 2021
                            Decided: December 15, 2021

Before VALIHUARA, VAUGHN, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 15th day of December, 2021, after careful consideration of all the briefs

and the record on appeal, we find it evident that the judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons stated in the May

26, 2021 order.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                  BY THE COURT:

                                   /s/ Tamika R. Montgomery-Reeves
                                                 Justice